Name: COMMISSION REGULATION (EC) No 348/97 of 26 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 58/44 HENl Official Journal of the European Communities 27. 2 . 97 COMMISSION REGULATION (EC) No 348/97 of 26 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 27 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 27. 2 . 97 EN Official Journal of the European Communities No L 58/45 ANNEX to the Commission Regulation of 26 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 0707 00 10 0709 10 10 0709 90 73 0805 10 01 , 0805 10 05, 0805 10 09 0805 20 11 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 0805 30 20 0808 10 51 , 0808 10 53, 0808 10 59 0808 20 31 204 212 624 999 068 624 999 220 999 052 204 999 052 204 212 220 448 600 624 999 204 999 052 204 220 400 464 600 624 999 052 600 999 052 060 400 404 508 512 528 999 039 388 400 512 528 999 54.2 113,8 157.8 108,6 81,0 203,7 142,3 192,0 192,0 125,3 85,6 105,5 44.4 40.6 50,9 28.7 24.3 55.8 50.3 42.1 66.5 66,5 51.2 66,5 52,8 58,1 113.5 107.9 75.5 75.1 58,8 72.4 65.6 62,0 59.2 83,6 88,6 87.8 105,2 107,9 84.9 106.6 74,6 110,6 71,9 71.3 87,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.